Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 11/03/2020. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Objections
4.	Claim 14 is objected to because of the following informalities: line 1 recites “of claim 11” should be –claim 8—in order to align to claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 6-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (“Vasseur”, US 10425294 B2) in view of Pai et al., (“Pai”, US 2020/0193234 A1).

Regarding Claim 1, Vasseur discloses a method comprising: 
designating, via one or more processors, a trigger device in an internet-of-things system, the internet-of-things system comprising the trigger device and internet-of-things devices (Vasseur, col. 7, lines 13-18, claim 11: The learning machines (LMs) are capable of adjusting their behavior to their environment of Low power and Lossy Networks (LLNs), or internet-of-things (IoT or Internet of Everything, IoE). claim 11: LM generate a list of one or more network metrics needed at the LM, wherein the list of one or more metrics are temporary localized network dynamics that are required by the LM to build a predictive model);
receiving, via the one or more processors, a trigger message from the designated trigger device (Vasseur, claim 11: LM generates a trigger message and sends to the selected one or more reporting nodes); 
determining, via the one or more processors, a problem based on the received trigger message (Vasseur, claim 11: The trigger message instructs the selected one or more reporting nodes to start reporting the list of one or more network metrics when the local condition (“problem”) occurs); 
requesting, via the one or more processors, data transmissions from the internet-of-things devices (Vasseur, claims 11-12: The trigger message instructs the selected one or more reporting nodes to start reporting the list of one or more network metrics when the local condition occurs); 
receiving, via the one or more processors, data via the data transmission (Vasseur, claim 11: Once the local condition occurs on the selected one or more reporting nodes, LM receives a report includes the one or more network metrics from one of the selected one or more reporting nodes, wherein ephemeral network behaviors occurring locally on the selected one or more reporting nodes are captured in the report); 
ending, via the one or more processors, the data transmission (Vasseur, col. 9, lines 34-36, col. 11, lines 58-60: reports may be sent according to a specific schedule (periodicity), a given period of Time or until explicitly cancelled by the LM). 
However, Vasseur does not disclose
identifying, via the one or more processors, a problem contributor by inputting the received data and the determined problem into a machine learning model; 
generating, via the one more processors, a problem response for responding to the problem, wherein the generating the problem response comprises inputting the identified problem contributor into the machine learning model; and 
performing, via the one or more processors, the generated problem response.  
Pai discloses
identifying, via the one or more processors, a problem contributor by inputting the received data and the determined problem into a machine learning model (Pai, FIG.4A, [0150-156]: (SB404) detecting an input data anomaly based at least in part on analyzing input data of a deployed machine learning mode via SB404; detecting an output data anomaly based at least in part on analyzing output data generated by the deployed machine learning model via SB406;  determining that the input data anomaly contributed to the output data anomaly based at least in part on comparing the input data anomaly to the output data anomaly via SB408); 
generating, via the one more processors, a problem response for responding to the problem, wherein the generating the problem response comprises inputting the identified problem contributor into the machine learning model (Pai, FIG.4A, SB410, [0161]: generating a report (“problem response”) indicative of the input data anomaly having contributed to the output data anomaly); and 
performing, via the one or more processors, the generated problem response (Pai, FIG.4A, SB412, [0161]: transmitting a message including the report to a client device, the message configured to cause the client device to display the report).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “anomaly detection” of Pai into the invention of Vasseur. The suggestion/motivation would have been to improve the efficacy of the machine learning models and improve the usefulness of the machine learning models in the Internet of thins (IoT) environments, and able to identify the causal relationship between the input data anomaly and the output data anomaly (Pai, Abstract, [0001-6]).

Regarding Claim 2, Vasseur-Pai discloses the method of claim 1, further comprising identifying one or more anomalies in the received data (Vasseur, claim 11: generating, as a learning machine, (LM), a list of one or more network metrics needed at the LM, wherein the list of one or more metrics are temporary localized network dynamics that are required by the LM to build a predictive mode. Pai, [0151-152]: comparing input data to historical input data and determining that the input data includes at least one of a data quality issue or a data distribution issue with respect to the historical input data).

Regarding Claim 3, Vasseur-Pai discloses the method of claim 1, further comprising inputting the identified problem contributor, the generated problem response, the determined problem, the received trigger message, and the received data to the machine learning model to train the machine learning mode (Vasseur, col. 7, lines 19-58, col. 9, lines 21-25: The LM itself can push such trigger messages to the remote nodes, and use them to capture local and/or temporary phenomena in the network, that could advantageously be used by the LM to build its predictive model, e.g. Bayesian Network (BN). Pai, [0149-156]: Anomaly detection and reporting for machine learning models by inputting received data, input data anomaly).  

Regarding Claim 6, Vasseur-Pai discloses the method of claim 1, further comprising: 
tracing a change in biometrics or behavior of a user of the trigger device (Vasseur, col. 11, lines 25-33: the LM may request a remote node to send a report related to locally determined metrics whose values have changed in the past X seconds. Claim 15: The network metric changes during the period of time is reported by the reporting node); and 
changing a duration of data capture for the data transmissions, wherein the changing of the duration of data capture is based on the change in biometrics or behavior that is traced (Vasseur, col. 11, lines 58-60: Cancellation of temporal metric gathering may be triggered by the LM using a specified period T or explicitly by re-issuing a TSB( ) with updated TLV values).  

Regarding Claim 7, Vasseur-Pai discloses the method of claim 1, further comprising analyzing a message from the trigger device to determine whether the message is a trigger message (Vasseur, claim 11: the trigger message includes the list of one or more network metrics and a rule indicating that when the local condition is determined to have occurred locally at the selected one or more reporting nodes).  

Regarding Claim 8, Vasseur discloses a computer system for problem solving using selected datasets from an internet-of-things system, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising (Vasseur, FIG.2, processor 220, memory 240, col. 3, lines 56-63, col. 4, lines 36-47: A non-transitory computer readable medium 240  storing program instructions that cause a processor 220 to execute a process, the process comprising): 
designating a trigger device in an internet-of-things system, the internet-of-things system comprising the trigger device and internet-of-things devices (Vasseur, col. 7, lines 13-18, claim 11: The learning machines (LMs) (“trigger device”) are capable of adjusting their behavior to their environment of Low power and Lossy Networks (LLNs), or internet-of-things (IoT or Internet of Everything, IoE). claim 11: LM generate a list of one or more network metrics needed at the LM, wherein the list of one or more metrics are temporary localized network dynamics that are required by the LM to build a predictive model); 
receiving a trigger message from the designated trigger device (Vasseur, claim 11: LM generates a trigger message and sends to the selected one or more reporting nodes); 
determining a problem based on the received trigger message (Vasseur, claim 11: The trigger message instructs the selected one or more reporting nodes to start reporting the list of one or more network metrics when the local condition (“problem”) occurs); 
requesting data transmissions from the internet-of-things devices (Vasseur, claims 11-12: The trigger message instructs the selected one or more reporting nodes to start reporting the list of one or more network metrics when the local condition occurs); 
receiving data via the data transmission (Vasseur, claim 11: Once the local condition occurs on the selected one or more reporting nodes, LM receives a report includes the one or more network metrics from one of the selected one or more reporting nodes, wherein ephemeral network behaviors occurring locally on the selected one or more reporting nodes are captured in the report); 
ending the data transmission (Vasseur, col. 9, lines 34-36, col. 11, lines 58-60: reports may be sent according to a specific schedule (periodicity), a given period of Time or until explicitly cancelled by the LM). 
However, Vasseur does not disclose
identifying a problem contributor by inputting the received data and the determined problem into a machine learning model; 
generating a problem response for responding to the problem, wherein the generating the problem response comprises inputting the identified problem contributor to the machine learning model; and 
performing the generated problem response.  
Pai discloses
identifying a problem contributor by inputting the received data and the determined problem into a machine learning model (Pai, FIG.4A, [0150-156]: detecting an input data anomaly based at least in part on analyzing input data of a deployed machine learning mode via SB404; detecting an output data anomaly based at least in part on analyzing output data generated by the deployed machine learning model via SB406;  determining that the input data anomaly contributed to the output data anomaly based at least in part on comparing the input data anomaly to the output data anomaly via SB408); 
generating a problem response for responding to the problem, wherein the generating the problem response comprises inputting the identified problem contributor to the machine learning model (Pai, FIG.4A, SB410, [0161]: generating a report (“problem response”) indicative of the input data anomaly having contributed to the output data anomaly); and 
performing the generated problem response (Pai, FIG.4A, SB412, [0161]: transmitting a message including the report to a client device, the message configured to cause the client device to display the report).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “anomaly detection” of Pai into the invention of Vasseur. The suggestion/motivation would have been to improve the efficacy of the machine learning models and improve the usefulness of the machine learning models in the Internet of thins (IoT) environments, and able to identify the causal relationship between the input data anomaly and the output data anomaly (Pai, Abstract, [0001-6]).

Regarding Claim 9, Vasseur-Pai discloses the computer system of claim 8, wherein the method further comprises identifying one or more anomalies in the received data (Vasseur, claim 11: generating, as a learning machine, (LM), a list of one or more network metrics needed at the LM, wherein the list of one or more metrics are temporary localized network dynamics that are required by the LM to build a predictive mode. Pai, [0151-152]: comparing input data to historical input data and determining that the input data includes at least one of a data quality issue or a data distribution issue with respect to the historical input data).  

Regarding Claim 10, Vasseur-Pai discloses the computer system of claim 8, wherein the method further comprises inputting the identified problem contributor, the generated problem response, the determined problem, the received trigger message, and the received data to the machine learning model to train the machine learning model (Vasseur, col. 7, lines 19-58, col. 9, lines 21-25: The LM itself can push such trigger messages to the remote nodes, and use them to capture local and/or temporary phenomena in the network, that could advantageously be used by the LM to build its predictive model, e.g. Bayesian Network (BN). Pai, [0149-156]: Anomaly detection and reporting for machine learning models by inputting received data, input data anomaly).  

Regarding Claim 13, Vasseur-Pai discloses the computer system of claim 8, wherein the method further comprises: 
tracing a change in biometrics or behavior of a user of the trigger device (Vasseur, col. 11, lines 25-33: the LM may request a remote node to send a report related to locally determined metrics whose values have changed in the past X seconds. Claim 15: The network metric changes during the period of time is reported by the reporting node); and 
changing a duration of data capture for the data transmissions, wherein the changing of the duration of data capture is based on the change in biometrics or behavior that is traced (Vasseur, col. 11, lines 58-60: Cancellation of temporal metric gathering may be triggered by the LM using a specified period T or explicitly by re-issuing a TSB( ) with updated TLV values).  

Regarding Claim 15, Vasseur discloses a computer program product for problem solving using selected datasets from an internet-of-things system, wherein the computer program product comprises a computer-readable storage medium having program instructions embodied therewith, wherein the program instructions are executable by a processor to cause the processor to perform a method comprising (Vasseur, FIG.2, processor 220, memory 240, col. 3, lines 56-63, col. 4, lines 36-47: A non-transitory computer readable medium 240  storing program instructions that cause a processor 220 to execute a process, the process comprising): 
designating a trigger device in an internet-of-things system, the internet-of-things system comprising the trigger device and internet-of-things devices (Vasseur, col. 7, lines 13-18, claim 11: The learning machines (LMs) (“trigger device”) are capable of adjusting their behavior to their environment of Low power and Lossy Networks (LLNs), or internet-of-things (IoT or Internet of Everything, IoE). claim 11: LM generate a list of one or more network metrics needed at the LM, wherein the list of one or more metrics are temporary localized network dynamics that are required by the LM to build a predictive model); 
receiving a trigger message from the designated trigger device (Vasseur, claim 11: LM generates a trigger message and sends to the selected one or more reporting nodes); 
determining a problem based on the received trigger message (Vasseur, claim 11: The trigger message instructs the selected one or more reporting nodes to start reporting the list of one or more network metrics when the local condition (“problem”) occurs); 
requesting data transmissions from the internet-of-things devices (Vasseur, claims 11-12: The trigger message instructs the selected one or more reporting nodes to start reporting the list of one or more network metrics when the local condition occurs); 
receiving data via the data transmission (Vasseur, claim 11: Once the local condition occurs on the selected one or more reporting nodes, LM receives a report includes the one or more network metrics from one of the selected one or more reporting nodes, wherein ephemeral network behaviors occurring locally on the selected one or more reporting nodes are captured in the report); 
ending the data transmission (Vasseur, col. 9, lines 34-36, col. 11, lines 58-60: reports may be sent according to a specific schedule (periodicity), a given period of Time or until explicitly cancelled by the LM). 
However, Vasseur does not disclose
identifying a problem contributor by inputting the received data and the determined problem into a machine learning model; 
generating a problem response for responding to the problem, wherein the generating the problem response comprises inputting the identified problem contributor to the machine learning model; and 
performing the problem response.  
Pai discloses
identifying a problem contributor by inputting the received data and the determined problem into a machine learning model (Pai, FIG.4A, [0150-156]: detecting an input data anomaly based at least in part on analyzing input data of a deployed machine learning mode via SB404; detecting an output data anomaly based at least in part on analyzing output data generated by the deployed machine learning model via SB406;  determining that the input data anomaly contributed to the output data anomaly based at least in part on comparing the input data anomaly to the output data anomaly via SB408); 
generating a problem response for responding to the problem, wherein the generating the problem response comprises inputting the identified problem contributor to the machine learning model (Pai, FIG.4A, SB410, [0161]: generating a report (“problem response”) indicative of the input data anomaly having contributed to the output data anomaly); and 
performing the problem response (Pai, FIG.4A, SB412, [0161]: transmitting a message including the report to a client device, the message configured to cause the client device to display the report).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “anomaly detection” of Pai into the invention of Vasseur. The suggestion/motivation would have been to improve the efficacy of the machine learning models and improve the usefulness of the machine learning models in the Internet of thins (IoT) environments, and able to identify the causal relationship between the input data anomaly and the output data anomaly (Pai, Abstract, [0001-6]).

Regarding Claim 16, Vasseur-Pai discloses the computer program product of claim 15, wherein the method further comprises identifying one or more anomalies in the received data (Vasseur, claim 11: generating, as a learning machine, (LM), a list of one or more network metrics needed at the LM, wherein the list of one or more metrics are temporary localized network dynamics that are required by the LM to build a predictive mode. Pai, [0151-152]: comparing input data to historical input data and determining that the input data includes at least one of a data quality issue or a data distribution issue with respect to the historical input data).  

Regarding Claim 17, Vasseur-Pai discloses the computer program product of claim 15, wherein the method further comprises inputting the identified problem contributor, the generated problem response, the determined problem, the received trigger message, and the received data to the machine learning model to train the machine learning model (Vasseur, col. 7, lines 19-58, col. 9, lines 21-25: The LM itself can push such trigger messages to the remote nodes, and use them to capture local and/or temporary phenomena in the network, that could advantageously be used by the LM to build its predictive model, e.g. Bayesian Network (BN). Pai, [0149-156]: Anomaly detection and reporting for machine learning models by inputting received data, input data anomaly).  

Regarding Claim 20, Vasseur-Pai discloses the computer program product of claim 15, wherein the method further comprises: 
tracing a change in biometrics or behavior of a user of the trigger device (Vasseur, col. 11, lines 25-33: the LM may request a remote node to send a report related to locally determined metrics whose values have changed in the past X seconds. Claim 15: The network metric changes during the period of time is reported by the reporting node); and 
changing a duration of data capture for the data transmissions, wherein the changing of the duration of data capture is based on the change in biometrics or behavior that are traced (Vasseur, col. 11, lines 58-60: Cancellation of temporal metric gathering may be triggered by the LM using a specified period T or explicitly by re-issuing a TSB( ) with updated TLV values).  

5.3.	Claims 4-5, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (“Vasseur”, US 10425294 B2) in view of Pai et al., (“Pai”, US 2020/0193234 A1) as applied to claim 1, and further in view of Ramasamy (US 2016/0019043 A1).

Regarding Claim 4, Vasseur-Pai discloses the method of claim 1 as set forth above. 
However, Vasseur-Pai does not disclose
determining whether the internet-of-things devices are saving respective individual device execution logs when the request for data transmissions is sent.  
Ramasamy discloses
determining whether the internet-of-things devices are saving respective individual device execution logs when the request for data transmissions is sent (Ramasamy, [0033]: A log file is stored that records each operation executed as a result of the executing command script).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “execution logs” of Ramasamy into the invention of Vasseur-Pai. The suggestion/motivation would have been to improve determining whether the device is currently storing data that is being generated by the device and is being generated through operation of the device (Ramasamy, [0033]).

Regarding Claim 5, Vasseur-Pai-Ramasamy discloses the method of claim 4, further comprising: 
in response to determining that the internet-of-things devices are not saving respective individual device execution logs, sending, via the one or more processors, a command to the internet-of-things devices to start generating respective individual device execution logs (Vasseur, col. 10, lines 29-32: the LM may now request a node to start reporting channel availability (e.g. if it drops below X % and traffic spikes of more than Y % than the baseline)).  

Regarding Claim 11, Vasseur-Pai discloses the computer system of claim 8 as set forth above. 
However, Vasseur-Pai does not disclose
the method further comprises determining whether the internet-of-things devices are saving respective individual device execution logs when the request for data transmissions is sent.  
Ramasamy discloses
the method further comprises determining whether the internet-of-things devices are saving respective individual device execution logs when the request for data transmissions is sent (Ramasamy, [0033]: A log file is stored that records each operation executed as a result of the executing command script).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “execution logs” of Ramasamy into the invention of Vasseur-Pai. The suggestion/motivation would have been to improve determining whether the device is currently storing data that is being generated by the device and is being generated through operation of the device (Ramasamy, [0033]).

Regarding Claim 12, Vasseur-Pai-Ramasamy discloses the computer system of claim 11, wherein the method further comprises: 
in response to determining that the plurality of internet-of-things devices are not saving individual device execution logs, sending a command to the plurality of internet-of-things devices to start generating respective individual device execution logs (Vasseur, col. 10, lines 29-32: the LM may now request a node to start reporting channel availability (e.g. if it drops below X % and traffic spikes of more than Y % than the baseline)).  

Regarding Claim 14, Vasseur-Pai-Ramasamy discloses the computer system of claim 11 wherein the method further comprises analyzing a message from the trigger device to determine whether the message is a trigger message (Vasseur, claim 11: the trigger message includes the list of one or more network metrics and a rule indicating that when the local condition is determined to have occurred locally at the selected one or more reporting nodes).  

Regarding Claim 18, Vasseur-Pai discloses the computer program product of claim 15 as set forth above.   
However, Vasseur-Pai does not disclose
the method further comprises determining whether the internet-of-things devices are saving respective individual device execution logs when the request for data transmissions is sent.
Ramasamy discloses
the method further comprises determining whether the internet-of-things devices are saving respective individual device execution logs when the request for data transmissions is sent (Ramasamy, [0033]: A log file is stored that records each operation executed as a result of the executing command script).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “execution logs” of Ramasamy into the invention of Vasseur-Pai. The suggestion/motivation would have been to improve determining whether the device is currently storing data that is being generated by the device and is being generated through operation of the device (Ramasamy, [0033]).

Regarding Claim 19, Vasseur-Pai-Ramasamy discloses the computer program product of claim 18, wherein the method further comprises: in response to determining that the internet-of-things devices are not saving respective individual device execution logs, sending a command to the internet-of-things devices to start generating respective individual device execution logs (Vasseur, col. 10, lines 29-32: the LM may now request a node to start reporting channel availability (e.g. if it drops below X % and traffic spikes of more than Y % than the baseline)).  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cruz Mota et al., US 2015/0193695 A1: Method for globally training machine learning model within e.g. field area network, involves sending instruction to training device, and receiving model parameters from training devices that are trained using global set on training devices.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446